Exhibit 10.27
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
the 5th day of August 2008, by and between Albany Molecular Research, Inc., a
Delaware corporation (the “Company”), and Steven R. Hagen, Ph.D. (the
“Executive”).
 
WHEREAS, the Executive is a key employee of the Company;
 
WHEREAS, the parties hereto desire to assure that the Executive’s knowledge and
familiarity with the business of the Company will continue to be available to
the Company after the date hereof; and
 
WHEREAS, the Executive and the Company entered into an Employment Agreement on
March 6, 2006, and wish to amend and restate in full such agreement to address
issues raised by Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:
 
1.           Employment.  Subject to the provisions of this Agreement, the
Company hereby employs the Executive and the Executive accepts such employment
upon the terms and conditions hereinafter set forth.
 
2.           Term of Employment.  The term of the Executive’s employment
pursuant to this Agreement shall commence on and as of the date hereof (the
“Effective Date”) and shall remain in effect for a period of two (2) years from
the Effective Date (the “Term”).  The Term shall be renewed automatically for
periods of two (2) years (each a “Renewal Term”) commencing at the second
anniversary of the Effective Date and on each subsequent second anniversary
thereafter, unless notice that this Agreement will not be extended is given by
either the Executive or the Company not less than one-hundred (180) days prior
to the expiration of the Term (as extended by any Renewal Term).  The period
during which the Executive serves as an employee of the Company in accordance
with and subject to the provisions of this Agreement is referred to in this
Agreement as the “Term of Employment.”
 
3.           Capacity.
 
(a)           Duties.  During the Term of Employment, the Executive shall report
directly to the Vice President, Pharmaceutical Development and Manufacturing and
(i) shall serve as an Executive of the Company with the title Vice President,
Quality and Analytical Chemistry (ii) shall perform such duties and
responsibilities as may be reasonably determined by Vice President,
Pharmaceutical Development and Manufacturing, consistent with the Executive’s
title and position, duties and responsibilities as an employee of the Company as
of the Effective Date; provided that such duties and responsibilities shall be
within the general area of the Executive’s experience and skills, and (iii)
shall render all services incident to the foregoing.
 
 
 

--------------------------------------------------------------------------------

 

(b)           Extent of Service.  The Executive agrees to diligently serve the
interests of the Company and shall devote substantially all of his working time,
attention, skill and energies to the advancement of the interests of the Company
and its subsidiaries and affiliates and the performance of his duties and
responsibilities hereunder; provided that nothing in this Agreement shall be
construed as preventing the Executive from (i) investing the Executive’s assets
in any entity in a manner not prohibited by Section 7 and in such form or manner
as shall not require any material activities on the Executive’s part in
connection with the operations or affairs of the entities in which such
investments are made, or (ii) engaging in religious, charitable or other
community or non-profit activities that do not impair the Executive’s ability to
fulfill the Executive’s duties and responsibilities under this Agreement.
 
4.           Compensation.
 
(a)           Salary.  During the Term of Employment, the Company shall pay the
Executive a salary (the “Base Salary”) at an annual rate as shall be determined
from time to time by the Chairman, President and Chief Executive Officer or
other appropriate person of the Company consistent with the general policies and
practices of the company; provided, however, that in no event shall such rate
per annum be less than $220,072.  Such salary shall be subject to withholding
under applicable law and shall be payable in periodic installments in accordance
with the Company’s usual practice for its senior executives, as in effect from
time to time.
 
(b)           Bonus.  Annually, the Company shall review the performance of the
Company and of the Executive during the prior year, and the Company may provide
the Executive with additional compensation as a bonus in accordance with any
bonus plan then in effect from time to time for senior executives of the
Company.  Any such bonus plan shall have such terms as may be established in the
sole discretion of the Board of Directors of the Company or the Compensation
Committee of the Board of Directors.
 
5.           Benefits.
 
(a)           Regular Benefits.  During the Term of Employment, the Executive
shall be entitled to participate in any and all medical, dental, pension and
life insurance plans, disability income plans and other employee benefit plans
as in effect from time to time for senior executives of the Company.  Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company and (iii) the
discretion of the Board of Directors of the Company or the administrative or
other committee provided for in, or contemplated by, such plan.  Compliance with
this Section 5(a) shall in no way create or be deemed to create any obligation,
express or implied, on the part of the Company or any subsidiary or affiliate of
the Company with respect to the continuation of any benefit or other plan or
arrangement maintained as of or prior to the Effective Date or the creation and
maintenance of any particular benefit or other plan or arrangement at any time
after the Effective Date.
 
 
2

--------------------------------------------------------------------------------

 

(b)           Reimbursement of Expenses.  The Company shall promptly reimburse
the Executive for all reasonable business expenses incurred by the Executive
during the Term of Employment in accordance with the Company’s practices for
employees of the Company, as in effect from time to time.
 
(c)           Vacation.  During the Term of Employment, the Executive shall
receive paid vacation annually in accordance with the Company’s practices for
senior executives of the Company, as in effect from time to time.
 
6.           Termination of Employment.  Notwithstanding the provisions of
Section 2, the Executive’s employment under this Agreement shall terminate under
the following circumstances set forth in this Section 6.
 
For purposes of this Agreement, “Date of Termination” means (i) if the
Executive’s employment is terminated by his death as provided in Section 6(c),
the date of his death; (ii) if the Executive’s employment is terminated due to
his permanent disability as provided in Section 6(c), the date on which notice
of termination is given; (iii) if the Executive’s employment is terminated under
Section 6(e), sixty (60) days after the date on which notice of termination is
given; and (iv) if the Executive’s employment is terminated under Section 6(f),
the date on which the applicable cure period expires.
 
(a)           Mutual Consent.  The Executive’s employment under this Agreement
may be terminated at any time by the mutual consent of the Executive and the
Company on such terms as both parties shall mutually agree.
 
(b)           Termination by the Company for Cause.  The Executive’s employment
under this Agreement may be terminated by the Company for “Cause” at any time
upon written notice to the Executive without further liability on the part of
the Company.  For purposes of this Agreement, a termination shall be for “Cause”
if:
 
(i)           the Executive shall commit an act of fraud, embezzlement,
misappropriation or breach of fiduciary duty against the Company or any of its
subsidiaries or affiliates or shall be convicted by a court of competent
jurisdiction or shall plead guilty or nolo contendere to any felony or any crime
involving moral turpitude;
 
(ii)           the Executive shall commit a material breach of any of the
covenants, terms or provisions of Section 7 or 8 hereof which breach has not
been cured within fifteen (15) days after delivery to the Executive by the
Company of written notice thereof;
 
(iii)           the Executive shall commit a material breach of any of the
covenants, terms or provisions hereof (other than pursuant to Section 7 or 8
hereof) which breach has not been remedied within thirty (30) days after
delivery to the Executive by the Company of written notice thereof; or
 
(iv)           the Executive shall have disobeyed reasonable written
instructions from the Chairman, President and Chief Executive Officer, or other
appropriate governing committee which are consistent with the terms and
conditions of this Agreement or shall have deliberately, willfully,
substantially and continuously failed to perform the Executive’s duties
hereunder, after written notice and under circumstances effectively constituting
a voluntary resignation of the Executive’s position with the Company.
 
 
3

--------------------------------------------------------------------------------

 

Upon termination for Cause as provided in this Section 6(b), all obligations of
the Company under this Agreement shall thereupon immediately terminate other
than any obligations with respect to (A) earned but unpaid Base Salary and (B)
the continued rights of the executive to receive payments due under the
Technology Development Incentive Plan, and (C) the Company shall have any and
all rights and remedies under this Agreement and applicable law.
 
(c)           Death; Disability.  The Executive’s employment under this
Agreement may be terminated by the Company upon the earlier of death or
permanent disability (as defined below) of the Executive continuing for a period
of one hundred eighty (180) days.  Upon any such termination of the Executive’s
employment, all obligations of the Company under this Agreement shall thereupon
immediately terminate other than any obligations with respect to (i) earned but
unpaid salary through the Date of Termination, (ii) bonus payments with respect
to the calendar year within which such termination occurred on the basis of and
to the extent contemplated in any bonus plan then in effect with respect to
senior executive officers of the Company, pro-rated on the basis of the number
of days of the Executive’s actual employment hereunder during such calendar year
through the Date of Termination, and (iii) in the case of permanent disability,
continuation at the Company’s expense of health insurance benefits (medical and
dental) until the first anniversary of the Date of Termination to the extent
permitted under the Company’s group health insurance policy.  As used herein,
the term “permanent disability” or “permanently disabled” means the inability of
the Executive, by reason of injury, illness or other similar cause, to perform a
major part of his duties and responsibilities in connection with the conduct of
the business and affairs of the Company.  The Company shall provide written
notice to the Executive of the termination of his employment hereunder due to
permanent disability.  The provisions of the Technology Development Incentive
Plan shall apply to matters related to any technical incentive compensation
being received at the time of disability or death of the Executive.
 
(d)           Voluntary Termination by the Executive.  At any time during the
Term of Employment, the Executive may terminate his employment under this
Agreement upon sixty (60) days’ prior written notice to the Company.  Upon
termination by the Executive as provided in this Section 6(d), all obligations
of the Company under this Agreement shall thereupon immediately terminate other
than any obligations with respect to earned but unpaid Base Salary and any
payments of technology incentive compensation under the Technology Development
Incentive Plan.
 
(e)           Termination by the Company Without Cause.  The Executive’s
employment under this Agreement may be terminated by the Company at any time
without “Cause” (as defined in Section 6(b)) by the Company upon sixty (60)
days’ prior written notice to the Executive.  Any termination by the Company of
the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 6(b) and is not a termination on account of
death or disability under Section 6(c) shall be deemed a termination without
Cause.  Upon any such termination of the Executive’s employment, all obligations
of the Company under this Agreement shall thereupon immediately terminate other
than any obligations with respect to earned but unpaid Base Salary and bonus
under Section 4.  In addition, subject to the Executive signing a general
release of claims in a form and manner satisfactory to the Company and the lapse
of any statutory revocation period, the Company shall continue to pay the
Executive his Base Salary at the rate then in effect pursuant to Section 4(a)
for a period of twelve (12) months from the Date of Termination and shall pay to
the Executive in monthly installments over the year, an amount equal to the
Executive’s cash bonus, if any, received in respect of the immediately preceding
year pursuant to Section 4(b) beginning with the first payroll date that begins
thirty (30) days after the Date of Termination.  The Company shall also pay 100%
of the costs to provide up to three (3) months of outplacement support services
at a level appropriate for the Executive’s title and responsibility and provide
the Executive with health and dental insurance continuation at a level
consistent with the level and type the executive had in place at the time of
termination for a period of twelve (12) months from the Date of
Termination.  Termination of the Executive without Cause shall not impact the
eligibility of the Executive to receive technology incentive compensation
payments due under the provisions of the Technology Development Incentive Plan.
 
 
4

--------------------------------------------------------------------------------

 

(f)           Termination by the Executive upon Company Breach.  The Executive
shall have the right to terminate his employment hereunder upon written notice
to the Company in the event of (i) a material diminution in the nature or scope
of the powers, duties or responsibilities of the Executive or (ii) a breach by
the Company of any of its material obligations hereunder, in each case after the
Executive has given written notice to the Company specifying such default by the
Company, within sixty (60) days of the occurrence of the default, and giving the
Company a reasonable time, not less than thirty (30) days, to conform its
performance to its obligations hereunder.  Upon any such termination of the
Executive’s employment, all obligations of the Company under this Agreement
shall thereupon immediately terminate other than any obligations with respect to
earned but unpaid Base Salary and bonus under Section 4.  In addition, subject
to the Executive signing a general release of claims in a form and manner
satisfactory to the Company and the lapse of any statutory revocation period,
the Company shall continue to pay the Executive his Base Salary at the rate then
in effect pursuant to Section 4(a) for a period of twelve (12) months from the
Date of Termination and shall pay to the Executive in monthly installments over
the next year, an amount equal to the Executive’s cash bonus, if any, received
in respect of the immediately preceding year pursuant to Section 4(b) beginning
with the first payroll date that begins thirty (30) days after the Date of
Termination.  The Company shall also pay 100% of the costs to provide up to
twelve (12) months of outplacement support services at a level appropriate for
the Executive’s title and responsibility and provide the Executive with health
and dental insurance continuation at a level consistent with the level and type
the Executive had in place at the time of termination for a period of twelve
(12) months from the Date of Termination.  Termination of the Executive upon
Company breach shall not impact the eligibility of the executive to receive
technology incentive compensation payments due under the provisions of the
Technology Development Incentive Plan.
 
(g)           Termination Pursuant to a Change of Control.  If there is a Change
of Control, as defined below, during the Term of Employment, the provisions of
this Section 6(g) shall apply and shall continue to apply throughout the
remainder of the Term (as extended by any Renewal Term).  Upon a Change in
Control, the Executive will become fully vested in any outstanding ISO,
Restricted Stock or other stock grants awarded and become fully vested in all
Company contributions made to the executive’s 401(k), Profit Sharing or other
retirement account (s).
 
 
5

--------------------------------------------------------------------------------

 

If, within two (2) years following a Change of Control, the Executive’s
employment is terminated by the Company without Cause (in accordance with
Section 6(e) above) or by the Executive for “Good Reason” (as defined in Section
6(g)(ii) below), in lieu of any severance and other benefits payable under
Section 5(e) or Section 5(f), subject to the Executive signing a general release
of claims in a form and manner satisfactory to the Company and the lapse of any
statutory revocation period, the Company shall pay to the Executive (or the
Executive’s estate, if applicable) a lump sum amount equal to one (1) times the
sum of (x) the Executive’s Base Salary at the rate then in effect pursuant to
Section 4(a), plus (y) an amount equal to the Executive’s cash bonus, if any,
received in respect of the immediately preceding year pursuant to Section 4(b)
within thirty (30) days of the Date of Termination.  The Company shall also pay
100% of the costs to provide up to twelve (12) months of outplacement support
services at a level appropriate for the Executive’s title and responsibility and
provide the Executive with health and dental insurance continuation at a level
consistent with the level and type the Executive had in place at the time of
termination for a period of twelve (12) months from the Date of
Termination.  Termination upon Change of Control shall not impact the
eligibility of the Executive to receive technology incentive compensation
payments due under the provisions of the Technology Development Incentive Plan.
 
(i)           “Change of Control” shall mean the occurrence of any one of the
following events:
 
(A)           any “person” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries and other than Thomas E. D’Ambra, Ph.D.),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Act) of such person, shall become the “beneficial owner”
(as such term is defined in Rule 13d-3 under the Act), directly or indirectly,
of securities of the Company representing twenty-five percent (25%) or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Company’s Board of Directors (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company);
 
(B)           persons who, as of the Effective Date, constitute the Company’s
Board of Directors (the “Incumbent Directors”) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board; provided
that any person becoming a director of the Company subsequent to the Effective
Date shall be considered an Incumbent Director if such person’s election was
approved by or such person was nominated for election by either (1) a vote of at
least a majority of the Incumbent Directors or (2) a vote of at least a majority
of the Incumbent Directors who are members of a nominating committee comprised,
in the majority, of Incumbent Directors; but provided further that any such
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or
 
 
6

--------------------------------------------------------------------------------

 

(C)           the stockholders of the Company shall approve (1) any
consolidation or merger of the Company where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of the voting shares of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any), (2) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
or (3) any plan or proposal for the liquidation or dissolution of the Company.
 
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to twenty-five percent
(25%) or more of the combined voting power of all then outstanding Voting
Securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company), then a “Change of Control” shall be deemed to have occurred for
purposes of the foregoing clause (A).
 
(ii)           “Good Reason” shall mean the occurrence of any of the following:
 
(A)           a material or diminution in the nature or scope of the powers,
functions, titles, duties or responsibilities of the Executive that is adverse
to the Executive;
 
(B)           a breach by the Company of any of its material obligations
hereunder; or
 
(C)           the relocation of the offices at which the Executive is
principally employed as of the Change of Control to a location more than fifty
(50) miles from such offices, which relocation is not approved by the Executive.
 
The Executive shall provide the Company with reasonable notice and an
opportunity to cure any of the events listed in this Section 6(g)(ii) within
sixty (60) days of the occurrence of the event and shall not be entitled to
compensation pursuant to this Section 6(g) unless the Company fails to cure
within a reasonable period of not less than thirty (30) days; and
 
(iii)           Section 280G.  It is the intention of the Executive and of the
Company that no payments by the Company to or for the benefit of the Executive
under this Agreement or any other agreement or plan, if any, pursuant to which
the Executive is entitled to receive payments or benefits shall be nondeductible
to the Company by reason of the operation of Section 280G of the Code relating
to parachute payments or any like statutory or regulatory
provision.  Accordingly, and notwithstanding any other provision of this
Agreement or any such agreement or plan, if by reason of the operation of said
Section 280G or any like statutory or regulatory provision, any such payments
exceed the amount which can be deducted by the Company, such payments shall be
reduced to the maximum amount which can be deducted by the Company.  To the
extent that payments exceeding such maximum deductible amount have been made to
or for the benefit of the Executive, such excess payments shall be refunded to
the Company with interest thereon at the applicable Federal rate determined
under Section 1274(d) of the Code, compounded annually, or at such other rate as
may be required in order that no such payments shall be nondeductible to the
Company by reason of the operation of said Section 280G or any like statutory or
regulatory provision.  To the extent that there is more than one method of
reducing the payments to bring them within the limitations of said Section 280G
or any like statutory or regulatory provision, the Executive shall determine
which method shall be followed; provided that if the Executive fails to make
such determination within forty-five (45) days after the Company has given
notice of the need for such reduction, the Company may determine the method of
such reduction in its sole discretion.
 
 
7

--------------------------------------------------------------------------------

 

(h)           No Mitigation.  Without regard to the reason for the termination
of the Executive’s employment hereunder, the Executive shall be under no
obligation to mitigate damages with respect to such termination under any
circumstances and in the event the Executive is employed or receives income from
any other source, there shall be no offset against the amounts due from the
Company hereunder.
 
(i)            Section 409A.
 
(i)           Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement would be considered deferred compensation subject to the 20
percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Executive’s separation
from service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original
schedule.  Any such delayed cash payment shall earn interest at an annual rate
equal to the prime rate reported by The Wall Street Journal as of the date of
separation from service, from such date of separation from service until the
payment.


(ii)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
 
 
8

--------------------------------------------------------------------------------

 

(iii)           The determination of whether and when a separation from service
has occurred shall be made in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h).


(iv)           The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.


7.           Non-Competition and No Solicitation.
 
(a)           Because the Executive’s services to the Company are special and
because the Executive has access to the Company’s confidential information,
during the Term of Employment and for a period of twenty four (24) months
following the termination, the Employee shall not, without the express written
consent of the Company, directly or indirectly, engage, participate, invest in,
be employed by or assist, whether as owner, part-owner, shareholder, partner,
director, officer, trustee, employee, agent or consultant, or in any other
capacity, any Person (as hereinafter defined) other than the Company and its
affiliates in the Designated Industry (as hereinafter defined); provided,
however, that nothing herein shall be construed as preventing the Employee from
making passive investments in a Person in the Designated Industry if the
securities of such Person are publicly traded and such investment constitutes
less than one percent (1%) of the outstanding shares of capital stock or
comparable equity interests of such Person.
 
(b)           For purposes of this Agreement, the following terms have the
following meanings:
 
“Person” means an individual, a corporation, an association, a partnership, a
limited liability company, an estate, a trust and any other entity or
organization; and
 
“Designated Industry” means the business of providing chemistry research and
development services to pharmaceutical and biotechnology companies involved in
drug development and discovery and any and all activities related thereto,
including, without limitation, medicinal chemistry, chemical development,
biocatalysis, analytical chemistry services and small-scale manufacturing and
any other business conducted by the Company during the Employee’s employment
with the Company.
 
(c)           For a period of twenty-four (24) months following the termination
of this Agreement for any reason, the Executive shall not, directly or
indirectly, alone or as a member of any partnership or limited liability company
or entity, or as an officer, director, shareholder, or employee of any
corporation or entity (a) solicit or otherwise encourage any employee or
independent contractor of the Company to terminate his/her relationship with the
Company, or (b) recruit, hire or solicit for employment or for engagement as an
independent contractor, any person who is or was employed by the Company at any
time during the Executive’s employment with the Company.  This paragraph shall
not apply to persons whose employment and/or retention with the Company has been
terminated for a period of twenty-four (24) months or longer.
 
 
9

--------------------------------------------------------------------------------

 

8.           Confidentiality.  In the course of performing services hereunder
and otherwise, the Employee has had, and it is anticipated that the Employee
will from time to time have, access to confidential records, data, customer
lists, trade secrets, technology and similar confidential information owned or
used in the course of business by the Company and its subsidiaries and
affiliates (the “Confidential Information”).  The Executive agrees (i) to hold
the Confidential Information in strict confidence, (ii) not to disclose the
Confidential Information to any Person (other than in the regular business of
the Company), and (iii) not to use, directly or indirectly, any of the
Confidential Information for any competitive or commercial purpose; provided,
however, that the limitations set forth above shall not apply to any
Confidential Information which (A) is then generally known to the public, (B)
became or becomes generally known to the public through no fault of the
Executive, or (C) is disclosed in accordance with an order of a court of
competent jurisdiction or applicable law.  Upon termination of the Executive’s
employment with the Company, all data, memoranda, customer lists, notes,
programs and other papers and items, and reproductions thereof relating to the
foregoing matters in the Executive’s possession or control, shall be returned to
the Company and remain in its possession.  This Section 8 shall survive the
termination of this Agreement for any reason.
 
9.           Conflicting Agreements.  The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which he is a party or is bound, and that he is not now subject to any
covenants which would affect the performance of his obligations hereunder.  As
of the Effective Date, the Executive is not performing any other duties for, and
is not a party to any similar agreement with, any Person competing with the
Company or any of its affiliates.
 
10.           Severability.  In case any of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, any such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had been
limited or modified (consistent with its general intent) to the extent necessary
to make it valid, legal and enforceable, or if it shall not be possible to so
limit or modify such invalid, illegal or unenforceable provision or part of a
provision, this Agreement shall be construed as if such invalid, illegal or
unenforceable provision or part of a provision had never been contained in this
Agreement.
 
11.           Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, the Executive shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Executive was employed by the
Company.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the
Company.  The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 11.  This Section 11 shall survive the
termination of this Agreement for any reason.
 
 
10

--------------------------------------------------------------------------------

 

12.           Arbitration of Disputes.  Any dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by arbitration
in Albany, New York, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered in any court having
jurisdiction.  In the event that the Company terminates the Executive’s
employment for cause under Section 6(b) and the Executive contends that cause
did not exist, then the Company’s only obligation shall be to submit such claim
to arbitration and the only issue before the arbitrator will be whether the
Executive was in fact terminated for cause.  If the arbitrator determines that
the Executive was not terminated for cause by the Company, then the only
remedies that the arbitrator may award are (i) payment of amounts which would
have been payable if the Executive’s employment had been terminated under
Section 6(e), (ii) the costs of arbitration, (iii) the Executive’s attorneys’
fees, and (iv) all rights and benefits granted or in effect with respect to the
Executive under the Company’s stock option plans and agreements with the
Executive pursuant thereto, with the vesting and exercise of any stock options
and the forfeit ability of any stock-based grants held by the Executive to be
governed by the terms of such plans and the related agreements between the
Executive and the Company.  If the arbitrator finds that the Executive’s
employment was terminated for cause, the arbitrator will be without authority to
award the Executive anything, and the parties will each be responsible for their
own attorneys’ fees, and they will divide the costs of arbitration
equally.  Furthermore, should a dispute occur concerning the Executive’s mental
or physical capacity as described in Section 6(c), a doctor selected by the
Executive and a doctor selected by the Company shall be entitled to examine the
Executive.  If the opinion of the Company’s doctor and the Executive’s doctor
conflict, the Company’s doctor and the Executive’s doctor shall together agree
upon a third doctor, whose opinion shall be binding.  This Section 12 shall
survive the termination of this Agreement for any reason.
 
13.           Specific Performance.  Notwithstanding Section 12 hereof, it is
specifically understood and agreed that any breach of the provisions of this
Agreement, including, without limitation, Sections 7 and 8 hereof, by the
Executive is likely to result in irreparable injury to the Company and its
subsidiaries and affiliates, that the remedy at law alone will be inadequate
remedy for such breach and that, in addition to any other remedy it may have,
the Company shall be entitled to enforce the specific performance of this
Agreement by the Executive and to seek both temporary and permanent injunctive
relief (to the extent permitted by law), without the necessity of proving actual
damages.  To the extent that any court action is permitted consistent with or to
enforce Section 7 or 8 of this Agreement, the parties hereby agree to the sole
and exclusive jurisdiction of the Supreme Court of the State of New York (Albany
County) and the United States District Court for the Northern District of New
York (City of Albany).  Accordingly, with respect to any such court action, the
Executive (i) submits to the personal jurisdiction of such courts, (ii) consents
to service of process, and (iii) waives any other requirement (whether imposed
by statute, rule of court or otherwise) with respect to personal jurisdiction or
service of process.
 
 
11

--------------------------------------------------------------------------------

 

14.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i)
when delivered by hand, (ii) when transmitted by facsimile and receipt is
acknowledged, or (iii) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:
 
To the Company:
 
Albany Molecular Research, Inc.
21 Corporate Circle
Albany, New York 12203-5154
Facsimile: (518) 867-4375
Attention: Board of Directors
 
To the Executive, to the address on file with the Company.
 
or to such other address of which any party may notify the other parties as
provided above.  Notices shall be effective as of the date of such delivery or
mailing.
 
15.           Amendment; Waiver.  This Agreement shall not be amended, modified
or discharged in whole or in part except by an Agreement in writing signed by
both of the parties hereto.  The failure of either of the parties to require the
performance of a term or obligation or to exercise any right under this
Agreement or the waiver of any breach hereunder shall not prevent subsequent
enforcement of such term or obligation or exercise of such right or the
enforcement at any time of any other right hereunder or be deemed a waiver of
any subsequent breach of the provision so breached, or of any other breach
hereunder.
 
16.           Successors and Assigns.  This Agreement shall inure to the benefit
of successors of the Company by way of merger, consolidation or transfer of all
or substantially all of the assets of the Company, and may not be assigned by
the Executive.  The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place.  Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.
 
17.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties concerning the subjects hereof and supersedes all prior
understandings and agreements between the parties relating to the subject matter
hereof.
 
18.           Governing Law.  This Agreement shall be construed and regulated in
all respects under the laws of the State of New York.
 
 
12

--------------------------------------------------------------------------------

 

19.           Counterparts.  This Agreement may be executed in counterparts,
each of which when so executed and delivered shall be taken to be an original,
but such counterparts shall together constitute one and the same document.
 
[Remainder of Page Intentionally Left Blank]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

 
ALBANY MOLECULAR RESEARCH, INC.
   
By:
 /s/ Thomas D’Ambra
   
Dr. Thomas E. D’Ambra, Ph.D.
                   
EXECUTIVE:
     
/s/ Steven R. Hagen
    Steven R. Hagen, Ph.D.  

 
 

--------------------------------------------------------------------------------

 